Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 29, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  143099 & (43)                                                                                       Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  IN RE DAVIS ESTATE                                                                                      Brian K. Zahra,
  _________________________________________                                                                          Justices

  KATHLEEN D. SWARTZ and KAREN DENISE
  DAVIS, Co-Conservators for Helen M. Davis, an
  incapacitated person,
                Plaintiffs-Appellants,
  v                                                                SC: 143099
                                                                   COA: 302742
                                                                   Macomb CC: 2009-198108-CZ
  HMD, INC., and DONALD STREHL, Personal
  Representative of the Estate of Kenneth Davis,
  Deceased,
               Defendants-Appellees,
  v

  CHRISTINE DAVIS,
             Appellee.
  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the April 7, 2011 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should now be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 29, 2011                       _________________________________________
         t0726                                                                Clerk